PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/899,452
Filing Date: 20 Feb 2018
Appellant(s): Turner, Peter, Scott



__________________
Winthrop Childers
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 18, 2021.

Grounds of Rejection to be Reviewed on Appeal:
Every ground of rejection set forth in the Office action dated October 23, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Arguments: 
Appellant’s Argument I:
Appellant argues that one purpose of Chen is to generate a shear force great enough to detach a solidified layer from a lower surface, however, this is different that the purpose of Appellant’s recited invention, which is to keep viscous drag forces between lower face and transparent sheet below a critical level while rapidly refreshing resin using a pump cycle. Because of a difference between Chen’s apparent purpose and Appellant’s purpose, steps (d) and (e) are not obviously relevant or beneficial to the system of Chen as claimed. Rather, the combination is a reconstruction requiring hindsight of Appellant’s claim 1 without any motivation from primary or secondary references. 
Appellant argues that the Ermoshkin reference is in some respects a “kitchen sink” including in some cases “laundry lists” of potential elemental limitations. Element (e) for monitoring a dynamic force signal as recited is not disclosed  by Ermoshkin which just gives a list of parameters that may be used in feedback control systems but does not describe changing a pump cycle in response to a monitoring of a signal from a force sensor. Element (f) is not taught by Ermoshkin or Chen of storing or updating a pump cycle parameter based upon analyzing a force sensor signal 
The elemental combination of (1) executing a pump cycle as in step d, (2) monitoring a signal from a sensor indicative of a dynamic force exerted on the lower face of the 3D article, and (3) updating a pump cycle parameter based at least partly upon an analysis of the signal only makes sense in the context of Appellant’s disclosure. The problem and solution do not solve an identified problem in Chen nor are discussed in Ermoshkin. Thus, this solution is not disclosed or made obvious in the combination of references but is being construed in hindsight based on Appellant’s claim 1.

Examiner’s Response I:
Examiner maintains that Chen discloses force sensors that can be used to measure dynamic vertical forces (paragraph [0018] two Flexi Force sensors (Tekscan). Since the vat is free at the bottom and the side, the pulling force by the part will be transferred to the sensors when the platform rises. Moreover the two sensors are connected to a microcontroller, which record the sensors’ readouts (paragraph [0018]).
In response to Appellant’s Argument that (1) executing a pump cycle as in step d, (2) monitoring a signal from a sensor indicative of a dynamic force exerted on the lower face of the 3D article, and (3) updating a pump cycle parameter based at least partly upon an analysis of the signal only makes sense in the context of Appellant’s disclosure:
 Examiner refers to Ermoshkin, paragraphs [0124] and [0125] as referred to by the Applicant, which state that reciprocation in one embodiment is for the purpose of more rapidly filling or pumping polymerizable liquid into the build region. Moreover, Ermoshkin, paragraphs [0116] [0117] support the continuous monitoring of this filling of the polymerizable liquid (in response to a monitored parameter). See also paragraph [0248] where polymerizable liquid is pulled into the build region. As to step f), one with ordinary skill in the art would consider with a continuous monitoring signals from a sensor indicative of a dynamic force being exerted on the lower face of a 3D article or fixture as disclosed by Ermoshkin, would also obviously combine this teaching with the teaching of updating these parameters at least partly upon an analysis from the signal from the sensor of Chen
As to Appellant’s Argument that the Claim 3 limitation of translation velocity being adjusted in real time based on a sensor signal is not met by the “variable carrier speed” of Ermoshkin’s paragraph {0281], Examiner wishes to point out that this “variable carrier speed” is in at least one embodiment the effect of 
Appellant’s Argument II:
Claims 1 -15 should not be found obvious under the cited references (Chen and Ermoshkin) because the Ermoshkin reference does not meet a legal standard of disclosure recited by the Federal Circuit Court in the case of MICROSOFT CORPORATION v. BISCOTTI, INC. which was decided on December 28, 2017. 
The legal standard included the following: "(1) in order to anticipate, a reference must disclose all elements arranged as in the claims, and that (2) a reference that does not expressly spell out every claim limitation may nevertheless anticipate if a skilled artisan reading the reference would "at once envisage" the claimed arrangement. It also reaffirmed that "anticipation is not proven by multiple, distinct teachings that the artisan might somehow combine to achieve the claimed invention." 
The obviousness rejection of claim 1 relies on anticipation of elements d), (e), and (f) in Ermoshkin. While it is argued above that Ermoshkin does not disclose or make obvious this combination, Ermoshkin is also not an adequate reference to anticipate these elements so as to combine with Chen. Applicant refers to MICROSOFT CORPORATION v. BISCOTTI, INC, which was decided on December 28, 2017.
As stated before, the rejection of claim 1 was based on different sections of a quite long specification with, in some cases, lists of elements. Concerning standard (1) the reference did not disclose elements (d), (e), and (f) as arranged as in the claims. Concerning standard (2) a skilled artisan reading Ermoshkin would not "at once envisage" the claimed arrangement of elements (d), (e), and (f) together. Rather, a skilled artisan would need undue experimentation to put together elements (d), (e), and (f) as recited in Appellant’s claim 1 after reading Ermoshkin as there is no indication that these steps would be optimal. Thus, the combination of these Ermoshkin steps (d), (e), and (f) as applied are neither anticipated nor obvious in view of Ermoshkin.
Applicant concludes (1) Not all limitations relied upon by the secondary reference are either disclosed or made obvious by the secondary reference. (2) The rejection relies on disparate paragraphs 
Examiner’s Response II: 
As to Appellant’s Argument II, Examiner respectfully states that in response to Appellant’s argument that Ermoshkin is also not an adequate reference to anticipate elements (d), (e) and (f)  so as to combine with Chen, Examiner wishes to respectfully refer to Ermoshkin, paragraphs [0124] and [0125] as stated by the Appellant, which state that reciprocation  in one embodiment is for the purpose of more rapidly filling or pumping polymerizable liquid into the build region. Moreover, Ermoshkin, paragraphs [0116] [0117] support the continuous monitoring of this filling of the polymerizable liquid (in response to a monitored parameter). See also Ermoshkin paragraph [0248] where polymerizable liquid is pulled into the build region. As to step f), one with ordinary skill in the art would consider with a continuous monitoring signals from a sensor indicative of a dynamic force being exerted on the lower face of a 3D article or fixture as disclosed by Ermoshkin, would also obviously combine this teaching with the teaching of updating these parameters at least partly upon an analysis from the signal from the sensor of Chen.
Additionally, Examiner respectfully points out to Appellant the presence of paragraph [0243] in Ermoshkin, which discloses a reference to Chen (US 2013/0295212) the primary reference used in the office actions meeting the claims of the instant application. This paragraph states: “The disclosures of these patents and applications are incorporated by reference herein in their entirety.”
MPEP § 2163.07 (b) Incorporation by Reference states: Instead of repeating some information contained in another document, an application may attempt to incorporate the content of another document or part thereof by reference to the document in the text of the specification. The information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed.
Therefore, Appellant’s conclusion that not all limitations relied upon by the secondary reference are either disclosed or made obvious by the secondary reference rejection and that the rejection relies on disparate paragraphs in a long reference and, therefore does not meet legal standards, is irrelevant. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748 

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.